Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 02/15/2022 have been fully considered but they are not persuasive.
In Remarks, pp. 4-6, Applicant contends: 
Since the claimed steps, by the deep learning machine, improve the judging reliability of the deep learning machine and the reliability of the deep learning machine is judged in a significantly smaller amount of computation than the conventional MCBN (Monte Carlo Batch Normalization) technique, the claimed invention is directed to improvements in computer-related technology which is not directed to an abstract idea under Step 2A. 
Thus, instant claims are directed to patent eligible subject matter. 
Still further, the Office Action (see page 6) held that "Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception". 
However, the Office Action indicated allowable subject matter for instant claims and did not cite any prior art references that anticipate or render the present claims obvious, which provides further evidence that the presently claimed methods, when viewed as a whole, are not "routine" or "conventional". Thus, the present claims feature significantly more than what is already known in the art.

Examiner’s response:


In addition, the examiner understands the applicant’s assertion “the Office Action indicated allowable subject matter for instant claims and did not cite any prior art references that anticipate or render the present claims obvious, which provides further evidence that the presently claimed methods, when viewed as a whole, are not ‘routine’ or ‘conventional’.” 
However, even though the previous Office Action indicated allowable subject matter, it doesn’t mean that the claims cannot be rejected under 35 USC § 101. Note that the Well-Understood, Routine, Conventional Activity is applied to the limitation “iteratively performing” since “Performing repetitive calculations” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). The additional element of the act of performing repetitive calculations amounts to no more than a mere act to apply the exception using a generic act of performing repetitive calculations. A mere act to apply an exception using a generic act of performing repetitive calculations cannot provide an inventive concept. Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.

Step 2A Prong 1: The claim recites 
A method of judging reliability of a deep learning machine comprising: 
setting, by the deep learning machine, N mini-batches, in which an attack/normal ratio is adjusted to 1:1 through oversampling from training data for data of class sorted as being smaller as to attack or normal, by using M test data having a class as normal or attack, and 
setting, by the deep learning machine, T mini-batch sets each including the N minibatches; and 
iteratively performing, by the deep learning machine, multiple times a process of sorting the test data provided for each of the N mini-batches setting the mini-batch sets based on an attack/normal ratio of each of the N mini-batches, 
wherein the M test data that are used for each of the T mini-batch sets are the same but combinations of the test data of each of the mini-batches are different for each of the mini-batches and a size of each of the mini-batches is M/N, where M, N and T are each an integer of 2 or larger, M is the number of the test data, N is the number of the mini-batches and T is the number of the mini-batch sets, 

wherein the judging reliability depends on a degree that an average value of attack/normal ratios is obtained as a result of iteratively performing the multiple times the process of sorting the test data provided for each of the N mini-batches,
wherein a judgment is reliable when the average value of attack/normal ratios is greater than 0.7 and smaller than 1.3 and is not reliable when the average value of attack/normal ratios is smaller than 0.7 and greater than 1.3, and an amount of computation for the judgment is reduced to 1/M compared to MxT times.

The limitations of 
“setting, by the deep learning machine, N mini-batches, in which an attack/normal ratio is adjusted to 1:1 through oversampling from training data for data of class sorted as being smaller as to attack or normal, by using M test data having a class as normal or attack, and 
setting, by the deep learning machine, T mini-batch sets each including the N minibatches; and 
iteratively performing, by the deep learning machine, multiple times a process of sorting the test data provided for each of the N mini-batches setting the mini-batch sets based on an attack/normal ratio of each of the N mini-batches, 
wherein the M test data that are used for each of the T mini-batch sets are the same but combinations of the test data of each of the mini-batches are different for each of the mini-batches and a size of each of the mini-batches is M/N, where M, N and T are each an integer of 2 or larger, M is the number of the test data, N is the number of the mini-batches and T is the number of the mini-batch sets, 
wherein the class indicates that data is classified as attack or normal, and 
wherein the judging reliability depends on a degree that an average value of attack/normal ratios is obtained as a result of iteratively performing the multiple times the process of sorting the test data provided for each of the N mini-batches,
wherein a judgment is reliable when the average value of attack/normal ratios is greater than 0.7 and smaller than 1.3 and is not reliable when the average value of attack/normal ratios is smaller than 0.7 and greater than 1.3, and an amount of computation for the judgment is reduced to 1/M compared to MxT times”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind. That is, other than reciting “machine” and “iteratively performing” nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “machine” and “iteratively performing” languages, the limitations in the context of this claim encompass the user mentally thinking of setting N groups of data from two datasets so that each group of data has two balanced subgroups; setting T sets of N groups; sorting multiple times each data in each group to judge the balance of each group; configuring different T sets of different N groups; deciding two classes for each data; deciding a reliability based on a degree of balances for each group; evaluating a judgement based on value ranges and its complexity reduction.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional element – using a machine to process data. The device in each step are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding the limitation “iteratively performing”, the claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Performing repetitive calculations” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). The additional element of the act of performing repetitive calculations amounts to no more than a mere act to apply the exception using a generic act of performing repetitive calculations. A mere act to apply an exception 

Regarding claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.

Step 2A Prong 1: The claim recites 
the multiple times is a number that is the same as the number T of the mini-batch sets.

The limitation of 
“the multiple times is a number that is the same as the number T of the mini-batch sets”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the human mind. For example, the limitation in the context of this claim encompass the user mentally thinking of the number of multiple sets of groups.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-2 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claim 1:
the deep learning machine configuring N mini-batches, in which an attack/normal ratio is adjusted to 1:1 through oversampling from training data for data of class judged as being smaller as to attack or normal, by using M test data judged as to a class as normal or attack, and 
…
wherein reliability of the judgment is judged depending on a degree that an average value of attack/normal ratios obtained as a result of iteratively performing the multiple times the judgment for each of the N mini-batches is close to 1.  
	
Shimizu et al. (Balanced Mini-batch Training for Imbalanced Image Data Classification with Neural Network) discloses a balanced mini-batch training method that can balance the class ratio of training samples for industrial image classification that can reduce the effect of imbalanced data in supervised training. 

Ye et al. (An oversampling framework for imbalanced classification based on Laplacian eigenmaps) discloses a novel oversampling framework to improve the classification results of the SMOTE based oversampling methods and to make the SMOTE based oversampling methods applicable when the training data are inadequate. 

Ali al. (Improved Adaptive Semi-Unsupervised Weighted Oversampling using Sparsity Factor for Imbalanced Datasets) discloses an improved oversampling technique for class imbalance problem, and the technique clusters the minority class instances and assigns higher weights to the minority instances in order to manage hard-to-learn minority instances.

YA-GUAN et al. (EMSGD: An Improved Learning Algorithm of Neural Networks With Imbalanced Data) discloses a learning algorithm of neural networks with imbalanced data to ensure the equilibrium of the data in the mini-batch without increasing the computational complexity, by over-sampling minor-classes in the mini-batch while preventing the model from overfitting.

However, none of the references discloses in detail 

“the deep learning machine configuring N mini-batches, in which an attack/normal ratio is adjusted to 1:1 through oversampling from training data for data of 
…
wherein reliability of the judgment is judged depending on a degree that an average value of attack/normal ratios obtained as a result of iteratively performing the multiple times the judgment for each of the N mini-batches is close to 1.”

as in the claims for the purpose of determining the reliability of a deep learning machine by judging the attack/normal ratios of mini-batches which are established by combing the test data with the training data via oversampling. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129